[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 26, 2007
                             No. 07-10880                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 06-00050-CR-WDO-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

SHUKREE AMEEN SIMMONS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                          (September 26, 2007)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Shukree Simmons appeals his sentence imposed after revocation of

supervised release, pursuant to 18 U.S.C. § 3583(e)(3). Simmons contends the

district court abused its discretion in imposing a sentence above the Guidelines

range and that his sentence was unreasonable. In particular, Simmons asserts the

district court failed to calculate or consider the Guidelines range, failed to consider

the 18 U.S.C. § 3553(a) factors or the policy statements of Chapter 7 of the

Guidelines, and failed to state a reason for the above-Guidelines sentence. We

vacate Simmons’ sentence and remand for resentencing because the district court

failed to adequately state the reasons for the 24-month sentence it imposed as

required by 18 U.S.C. § 3553(c).

      When a defendant has violated a condition of supervised release, the district

court may revoke the term of supervision and impose a term of imprisonment after

considering the factors set out in 18 U.S.C. § 3553(a). United States v. Campbell,

473 F.3d 1345, 1348 (11th Cir. 2007); 18 U.S.C. § 3583(e)(3). According to

§ 3553(c), the sentencing court “shall state in open court the reasons for its

imposition of the particular sentence, and, if the sentence . . . (2) is not of the kind,

or is outside the range, described in [18 U.S.C.] subsection (a)(4), the specific

reason for imposition of a sentence different from that described.” 18 U.S.C.

§ 3553(c).



                                            2
      We review de novo the question of whether a district court complied with

§ 3553(c), even if the defendant did not object below. United States v. Williams,

438 F.3d 1272, 1274 (11th Cir.), cert. denied, 127 S. Ct. 195 (2006). A review of

the revocation hearing transcript reveals that the district court failed to state any

reason for the sentence it imposed other than reciting its finding that Simmons

violated the conditions of supervised release. “When a sentencing court fails to

comply with this requirement, the sentence is imposed in violation of law . . . .”

Williams, 438 F.3d at 1274 (quoting United States v. Veteto, 920 F.2d 823, 826

(11th Cir. 1991)). Accordingly, we vacate and remand for compliance with 18

U.S.C. § 3553(c).

      VACATED AND REMANDED.




                                            3